Exhibit 10.27


EL POLLO LOCO HOLDINGS, INC.
2018 OMNIBUS EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AWARD AGREEMENT (this “Option Agreement”), is made effective as of
__________, ______ (the “Date of Grant”), by and between El Pollo Loco Holdings,
Inc., a Delaware corporation (the “Company”), and ___________________ (the
“Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the El Pollo Loco Holdings, Inc. 2018 Omnibus
Equity Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Option Agreement. Capitalized terms used but
not otherwise defined herein shall have meanings ascribed to such terms in the
Plan; and
WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its stockholders to grant the Option provided for herein to
the Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of _________ shares of Common Stock
(each a “Share” and collectively, the “Shares”). The purchase price of the
Shares subject to the Option shall be equal to $_________ per Share as of the
Date of Grant (the “Option Price”). The Option is intended to be a non-qualified
stock option, and is not intended to be treated as an option that complies with
Section 422 of the Code.
2.    Vesting. The Option granted hereunder shall vest and become exercisable
with the passage of time. The Option shall vest and become exercisable in four
(4) equal installments on each of the first four (4) anniversaries of the Date
of Grant. Any portion of the Option which has become vested and exercisable in
accordance with this section shall hereinafter be referred to as the “Vested
Portion.”
3.    Exercise of Option.
(a)    Period of Exercise. Subject to the provisions of the Plan and this Option
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i)    the tenth (10th) anniversary of the Date of Grant; or
(ii)    ninety (90) days following the date of the Participant’s termination of
employment with the Company and its Affiliates for any reason other than for
Cause or due to the Participant’s death or Disability; or





--------------------------------------------------------------------------------





(iii)    six (6) months following the date of the Participant’s termination of
employment with the Company and its Affiliates due to the Participant’s death or
Disability.
The entire Option (whether vested or unvested) held by the Participant
immediately prior to the cessation of the Participant’s employment shall
immediately terminate upon such cessation if such cessation of employment was
for Cause.
(b)    Method of Exercise.
(i)    Each election to exercise the Vested Portion shall be subject to the
terms and conditions of the Plan and shall be in writing, signed by the
Participant or by his or her executor, administrator, or permitted transferee
(subject to any restrictions provided under the Plan), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan or in this Option Agreement.
(ii)    The Option Price may be paid by (A) the delivery of cash or check
acceptable to the Administrator, including an amount to cover the applicable
withholding taxes with respect to such exercise, or (B) any other method, if
any, approved by the Administrator, including (X) by means of consideration
received under any cashless exercise procedure, if any, approved by the
Administrator (including the withholding of Shares otherwise issuable upon
exercise) or (Y) any other form of consideration approved by the Administrator
and permitted by Applicable Laws.
(c)    Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time. Upon the Company’s
determination that the Vested Portion of the Option has been validly exercised
as to any of the Shares, the Company may issue certificates in the Participant’s
name for such Shares. However, the Company shall not be liable to the
Participant for damages relating to any reasonable delays in issuing the
certificates to such Participant, any loss of the certificates, or any mistakes
or errors in the issuance of the certificates or in the certificates themselves
which it promptly undertakes to correct.
(d)    In the event of the Participant’s death, the Option shall remain
exercisable by the Participant’s executor or administrator, or the person or
persons to whom the Participant’s rights under this Option Agreement shall pass
by will or by the laws of descent and distribution as the case may be, to the
extent set forth in Section 3(a). Any heir or legatee of the Participant shall
take rights herein granted subject to the terms and conditions hereof.
4.    Termination of Employment.
(a)    General. If the Participant’s employment with the Company and its
Affiliates is terminated for any reason, the Option shall, to the extent not
then vested,


-2-



--------------------------------------------------------------------------------





terminate upon such termination of employment and the Vested Portion of the
Option shall remain exercisable for the period set forth in Section 3(a) and
shall thereafter terminate.
(b)    For Cause. The Option (including any Vested Portion thereof) shall
terminate immediately upon the Participant’s termination of employment with the
Company and its Affiliates for Cause.
5.    Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have then
been reacquired by the Company. Such Shares shall be fully paid and
nonassessable.
6.    Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change
in Capitalization, the Administrator shall make such equitable changes or
adjustments to the number and kind of securities or other property (including
cash) issued or issuable in respect of the Option as it determines to be
necessary in its sole discretion.
7.    No Right to Continued Employment. The granting of the Option evidenced
hereby and this Option Agreement shall impose no obligation on the Company or
any Affiliate to continue the employment of the Participant and shall not lessen
or affect the Company’s or any Affiliate’s right to terminate the employment of
such Participant.
8.    Legend on Certificates. The certificates representing the Shares purchased
by exercise of the Vested Portion shall be subject to such stop transfer orders
and other restrictions as the Administrator reasonably deem advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Administrator may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
9.    Transferability.
(a)    The Option may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in contravention
of the foregoing shall be void and unenforceable against the Company or any
Affiliate; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Administrator shall have been
furnished with written notice thereof and a copy of such evidence as the
Administrator may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof. During the Participant’s lifetime, the Vested Option is exercisable only
by the Participant.
(b)    The Option shall not be liable for the debts, contracts or engagements of
the Participant or the Participant's successors in interest or shall not be
subject to


-3-



--------------------------------------------------------------------------------





disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) unless and
until the Option has been exercised, and any attempted disposition thereof prior
to exercise shall be null and void and of no effect, except to the extent that
such disposition is permitted by Section 9(a).
10.    Withholding. Subject to Section 3(b)(ii), the Participant may be required
to pay to the Company or any Affiliate and the Company shall have the right and
is hereby authorized to withhold from any payment due or transfer made under the
Option or under the Plan or from any compensation or other amount owing to the
Participant the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Option, its exercise or any
payment or transfer under or with respect to the Option or the Plan and to take
such other action as may be necessary in the opinion of the Administrator to
satisfy all obligations for the payment of such withholding taxes, calculated up
to the maximum statutory tax rates in the Participant’s jurisdiction, as
determined by the Company.
11.    Securities Laws. The issuance of any Shares hereunder shall be subject to
the Participant making or entering into such written representations, warranties
and agreements as the Administrator may reasonably request in order to comply
with applicable securities laws and government regulations.
12.    Notices. Any notice necessary under this Option Agreement shall be
addressed to the Company in care of its Vice President, Legal at the principal
executive office of the Company and to the Participant at the address appearing
in the personnel records of the Company for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee.
13.    Governing Law/Jurisdiction. This Option Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Option Agreement, or any judgment entered by any
court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Delaware, and the Company and the Participant
hereby submit to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment. The Participant and the Company
hereby irrevocably waive (i) any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Option Agreement brought in any court of competent jurisdiction
in the State of Delaware, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum
and (iii) any right to a jury trial.
14.    Option Subject to Plan. By entering into this Option Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan, as may be amended from time
to time, and the terms and


-4-



--------------------------------------------------------------------------------





provisions of the Plan are hereby incorporated herein by reference. In the event
of any inconsistency between the Plan and this Option Agreement, the terms of
the Plan shall control.
15.    Section 409A. It is intended that the terms of this Option Agreement be
exempt from or comply with Section 409A of the Code. If it is determined that
the terms of this Option Agreement have been structured in a manner that would
result in adverse tax treatment under Section 409A of the Code, the parties
agree to cooperate in taking all reasonable measures to restructure the
arrangement to minimize or avoid such adverse tax treatment without materially
impairing Participant’s economic rights.
16.    Signature in Counterparts. This Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
17.    Amendments and Termination.  To the extent permitted by the Plan, this
Option Agreement may be wholly or partially amended, altered or terminated at
any time or from time to time by the Administrator or the Board, but no
amendment, alteration or termination shall be made that would materially impair
the rights of the Participant under the Option without such Participant’s
consent.
18.    Entire Agreement  The Plan and this Option Agreement (including all
Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.
19.    Electronic Signature; Electronic Delivery and Acceptance.  The
Participant’s electronic signature of this Option Agreement shall have the same
validity and effect as a signature affixed by hand. The Company may, in its sole
discretion, decide to deliver any documents related to the Participant’s current
or future participation in the Plan by electronic means.  The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
20.    Waiver.  The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Option Agreement shall not operate or be
construed as a waiver of any other provision of this Option Agreement, or of any
subsequent breach by the Participant.
21.    Severability.  The provisions of this Option Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
22.    Clawback.  The Option is subject to such recoupment policies of the
Company as may be in effect from time to time pursuant to Section 28 the Plan.




-5-



--------------------------------------------------------------------------------





[Signature Page Follows]


-6-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first above written.




EL POLLO LOCO HOLDINGS, INC.


____________________________________
Name:
Title:




PARTICIPANT


___________________________________
23.







-7-

